Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/24/2022 has been fully considered. Claims 1, 3, 10, 12, 14, and 17 were amended. Claims 1-17 have been examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 17 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   Claim 17 recites “wherein a portion of a wearer’s hand is covered by the distal end of the cylindrical tube is configured to cover a portion of a wearer’s hand when the cylindrical tube extendable sleeve is in the extended state in an as-worn configuration”.  The recitation “wherein a portion of a wearer’s hand is covered” is a positive recitation of the human body.  This can be corrected by using configured or adapted to language.    Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cash Jr. (US 2009/0179174). The device of Cash Jr disclose,

With respect to claim 1,
A sleeve (18)  comprising:
a cylindrical tube (Figure 2) having a first opening at a proximal end (waist opening), and a second opening at a distal end (ankle opening), the distal end being opposite the proximal end, the cylindrical tube further comprising a third opening (22, Figure 5) through the cylindrical tube, the third opening positioned proximate to the second opening (Figure 5)

wherein the third opening is configured to move between a closed configuration and an opened configuration (when fastener 20 is opened and closed), wherein the cylindrical tube has a first length when the third opening is in the closed configuration (not shown), and wherein the cylindrical tube has a second length when the third opening is in the opened configuration (Figure 3 and 5, the opening is at least lengthening the length of the tube to a degree since it extends along at least a portion of the horizontal portion of the tube, (Figure 5).
an insert (16)  coupled to the cylindrical tube proximate a perimeter of the third opening (para 0037), wherein the insert extends across the third opening when the third opening is in the opened configuration having one or more perimeter edges, each of the one or more perimeter edges coupled to the cylindrical tube proximate a perimeter of the third opening (Figure 5); and
a releasable fastener (28) coupled proximate to the perimeter of the third opening.


With respect to claim 2, wherein the cylindrical tube is comprised of a knit fabric or a woven fabric (para 0058, 0050).

With respect to claim 3, wherein the one or more a perimeter edge of the insert (16)  is affixed to a third opening perimeter edge of the third opening (para 0037).

With respect to claim 6, wherein the insert is affixed to an interior surface (Figure 5) of the cylindrical tube proximate a perimeter of the third opening (para 0037).

With respect to claim 7, wherein the insert is integrally formed (as a single unit, figure 5) with the cylindrical tube.

With respect to claim 8, wherein the insert (16)  is exposed through the third opening when the releasable fastener is unfastened (Figure 5)

With respect to claim 9, wherein the insert is stowed within the sleeve when the releasable fastener is fastened (figure 5). 

With respect to claim 10, An extendable sleeve comprising:
a cylindrical tube (18) having a first opening at a proximal end (waist) a second opening at a distal end (ankle), the distal end being opposite the proximal end, and a third opening (14) through the cylindrical tube between the distal end and the proximal end defined by at least one perimeter edge (Figure 5); an insert (16) affixed to the cylindrical tube around a perimeter of the third opening (para 0037); and a releasable fastener (20) coupled to the cylindrical tube proximate the third opening, wherein the cylindrical tube has a first length when in a retracted state (not shown) and the cylindrical tube has a second length when in an extended state (Figure 5, the open state is along at least apportion of  an horizontal length of the device and the gap between the edges would lengthen the tube as required by the claim), wherein the insert (16) is positioned between the at least one perimeter edge when the cylindrical tube is in the extended state, wherein the extendable sleeve is in an extended state when the releasable fastener is unfastened (Figure 5)  when the cylindrical tube is in the extended state, and wherein the extendable sleeve is in a retracted state when the releasable fastener is fastened when the cylindrical tube is in the retracted state. 

With respect to claim 11, wherein the releasable fastener comprises a zipper system (20).

With respect to claim 12, wherein the zipper system includes a first zipper tape and a second zipper tape (20), wherein the first zipper tape is affixed to the cylindrical tube around a first portion of the at least one perimeter edge of the third opening (upper end) , and wherein the second zipper tape is affixed to the cylindrical tube around a second portion of the at least one perimeter edge (lower opening) of the third opening.

With respect to claim 13, wherein the zipper system extends around a portion of the cylindrical tube in a direction normal to an axial direction of the cylindrical tube when the extendable sleeve is in the retracted state (Figure 5).

With respect to claim 14, wherein the zipper system is configured to be positioned proximate a wearer’s wrist when the extendable sleeve is in the retracted state in an as-worn configuration. The device is capable of being positioned proximate a wrist as currently recited, if worn on the arm.  It is noted that patentably of an apparatus claim is based on what a device is, not what it does. The prior art is capable of being worn and positioned on a human user as recited and therefore meets the claim, see MPEP 2114. 

With respect to claim 15, wherein the zipper system is spaced a first distance from the distal end of the cylindrical tube (Figure 5). 


With respect to claim 16, wherein the distal end of the cylindrical tube can be pulled in an axial direction of the cylindrical tube to move the extendable sleeve to the extended state after the zipper system has been unfastened. The device is capable of being positioned and moved, such as being pull in an axial direction, as currently recited,.  It is noted that patentably of an apparatus claim is based on what a device is, not what it does. The prior art is capable of being worn and positioned on a human user as recited and therefore meets the claim, see MPEP 2114. 


With respect to claim 17, wherein a portion of a wearer’s hand is covered by the distal end of the cylindrical tube is configured to cover a portion of a wearer’s hand when the cylindrical tube extendable sleeve is in the extended state in an as-worn configuration. The device is capable of being positioned and moved, such as being pull in an axial direction, as currently recited,.  It is noted that patentably of an apparatus claim is based on what a device is, not what it does. The prior art is capable of being worn and positioned on a human user as recited and therefore meets the claim, see MPEP 2114.  

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant arguments filed on 3/31/2022 have been fully considered. The 112 2nd paragraph rejection of the last office action has been removed, as applicants arguments are persuasive. Claim 17 rejection under 101 is held, since the human body is still positively recited, see explanation in the body of the rejection above.
Applicant’s arguments with respect to claim(s) 13 and 6-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732